Citation Nr: 1724007	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  14-03 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation for gastric stomach cancer, for substitution and accrued benefits purposes, and for the Veteran's subsequent death from stomach cancer, both claimed as the results of allegedly careless or negligent hospital care, medical or surgical treatment on the part of VA medical personnel pursuant to 38 U.S.C.A. § 1151 (West 2014).   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to March 1964.  He died in November 2012, before the issue in this appeal could be resolved.  The appellant is his surviving spouse, who has properly substituted for the Veteran as the claimant in this case pursuant to 38 U.S.C.A. § 5121A (West 2014) and 38 C.F.R. § 3.1010 (2016).  

This matter comes to the Board of Veterans' Appeals (Board) from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In its decision, the RO denied the Veteran's request for compensation for gastric stomach cancer, which he claimed was the result of negligence on the part of VA medical personnel, and therefore subject to compensation under 38 U.S.C.A. § 1151.  The Veteran initiated this appeal by filing a timely notice of disagreement.  He died before the RO issued a statement of the case (SOC).  His surviving spouse filed a timely request to substitute as the claimant and, after the issuance of the SOC, she filed a timely substantively appeal (VA Form 9), perfecting the appeal initiated by the Veteran.  

In January 2017, the appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

For the reasons below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Compensation shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151.

A disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of a veteran's willful misconduct and (1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a VA (Department) employee or in a Department facility as defined in 38 U.S.C.A. § 1701 (3)(A), and (2) the proximate cause of the disability or death was (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (b) an event not reasonably foreseeable.  Id.

It is clear from his death certificate and medical records that the Veteran developed gastric stomach cancer before he died and that this cancer caused his death.  In her substantive appeal, the appellant explained that it was not her contention that VA medical personnel caused the Veteran to develop the cancer.  Instead, she believes that, but for negligence during the Veteran's treatment at a VA medical facility, his stomach cancer would have been detected earlier than it was.  If the Veteran's stomach cancer had been detected earlier, her argument continues, the cancer probably could have been treated successfully.

VA compensation is potentially available for VA's failure to treat or for misdiagnosis.  The factual elements necessary to support a claim under section 1151 based on failure to diagnose or treat a preexisting condition may vary with the facts of each case and the nature of the particular injury and cause alleged by the claimant.  As a general matter, however, entitlement to benefits based on such claims would ordinarily require a determination that: (1) VA failed to diagnose and/or treat a preexisting disease or injury; (2) a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment; and (3) the veteran suffered disability or death which probably would have been avoided if proper diagnosis and treatment had been rendered.  VAOGCPREC 5-2001 (Feb. 5, 2001).

At the Travel Board hearing, the appellant and her representative explained that the Veteran received treatment from a VA outpatient clinic for several years before he developed stomach pains in 2011.  From his medical records, it appears that he visited the clinic for treatment on at least eleven occasions between February and September of 2011, which is consistent with the appellant's hearing testimony.  At this time, the Veteran had a diagnosis of gastroesophageal reflux disease (GERD).  According to the appellant, the Veteran was treated several times for stomach pains, but this treatment did not relieve his symptoms and he told this to VA medical personnel.  The appellant also testified that, on numerous occasions, she and her husband asked for additional tests, including an endoscopy, to rule out other potential stomach problems.  

VA treatment records indicate that the Veteran had a CT scan of the chest on September 9, 2011.  The subsequent written CT report, dated September 12, indicates that the reason for the study was "chest tenderness" and the results of the scan were normal.  According to the report, the "lungs are clear.  The cardiac silhouette, mediastinum, and pulmonary vessels are within normal limits.  Mild degenerative changes are present in the bilateral AC joints.  The remaining bony structures and soft tissues are unremarkable."  The impression was "No acute process."    

The CT scan took place on a day when the Veteran visited the VA clinic with complaints of epigastric pain.  A few days later, on September 12, he visited the emergency department at a private hospital, which arranged a referral to a gastroenterologist.  Records from the gastroenterologist - dated September 19, 2011 - refer to atypical low chest upper abdominal pains.  The record mentions a "purported negative CT scan at the VA, uncertain etiology.  Rule out biliary tract disease, atypical peptic ulcer disease, helicobacter infection, gastritis, occult colonic legion."  The gastroenterologist suggested the following plan: "1. Check upper endoscopy and colonoscopy on the same day. 2. Try to obtain report of CT scan done at the VA clinic."   

An upper endoscopy took place on October 3, 2011, which revealed "nodular indurated gastric folds . . . highly consistent with gastric carcinoma or gastric lymphoma without gastric outlet obstruction . . . ."  The next day (October 4, 2011), images from a positron emission tomography/computed tomography (PET/CT) scan demonstrated the presence of a "hypermetabolic gastric mural mass involving the corpus and proximal antrum as discussed above of concern for gastric adenocarcinoma."  A biopsy of tissue from the stomach confirmed the presence of gastric cancer.

At the Travel Board hearing, the appellant's representative appeared to argue that the normal CT scan on September 9, 2011 - less than a month before the discovery of stomach cancer in an already advanced state - suggests negligence or carelessness on the part of the VA medical personnel who interpreted the significance of the CT images: "So I can't understand how he can go from one month just a CT scan negative, to the next month, stage IV cancer . . . ."

To help decide this case, the AOJ requested a medical opinion from a VA physician, who reviewed the Veteran's medical records.  The opinion was obtained in July 2012.  According to the physician, it is less likely than not that VA medical treatment caused additional disability or death.  To explain his conclusion, the physician described gastric cancer as "a relatively rare cancer which can frequently be very difficult" to diagnose "as the symptoms are similar to other more routine diagnoses such as gastritis or peptic ulcer disease or GERD."  The examiner wrote that his review of the claims file suggested that the Veteran's "initial symptoms of stomach pain were appropriately identified and diagnostic studies and referral were initiated in a timely manner.  There is no evidence that this diagnosis was missed or delayed but unfortunately the patient already had evidence of advanced stomach cancer at the time of diagnosis which is not uncommonly the case for this type of cancer."  

The remainder of the opinion is devoted to refuting the possibility that VA medical treatment was actually the cause of the cancer.  As the Board has noted already, that is not really the claim that the appellant has made in this appeal.  Her argument is more appropriately understood as a claim that VA medical personnel failed to diagnose and appropriate treat her husband's cancer in a timely manner. 

At the Travel Board hearing, the appellant's representative requested "that a medical opinion be provided as to why the CT scan did not identify the gastric cancer on September 9, 2011.  And since gastric cancer is relatively rare and can be misdiagnosed as gastritis, a peptic ulcer or GERD, why VA did not try to rule out gastric cancer."  

The Board finds that this is a reasonable request and the case will be remanded to obtain a new medical opinion.  Although it contains some useful information, the July 2012 opinion does not address the appellant's specific contentions.  Most importantly, the physician did not address the suggestions that: (1) because of the length of time in which the Veteran experienced stomach pain in spite of unsuccessful treatment of his symptoms by the VA outpatient clinic, a physician exercising reasonable skill or care would have arranged for an endoscopy or referral to a GI specialist significantly earlier than mid-September 2011; and (2) that VA personnel interpreting the September 2011 CT scan images should have detected the presence of gastric cancer at that time or at least concluded that unknown substances were present in the Veteran's stomach which potentially could constitute a serious risk to the patient's health and therefore required prompt investigation using medical tests better suited to confirm or rule out the existence of cancer - such as the PET/CT scan and endoscopy which appear to have eventually detected the presence of cancer in this case.  Because the July 2012 medical opinion did not address these contentions, it also necessarily failed to determine whether either of these steps, if taken, would have resulted in the discovery of the Veteran's gastric cancer sufficiently in time to permit successful treatment.  

Because of the complex nature of the medical opinion needed in this case, the Board has considered the possibility of referring the case to a VHA expert.  For two reasons, however, it is not clear that the present record is sufficiently complete to take that step.  First, because the proper interpretation of the September 9, 2011 CT scan is significant to the validity of the appellant's argument, if possible, the images of the September 9, 2011 CT scan - rather than just the written report interpreting those images - should be obtained and added to the record.  These images are not likely to be comprehensible to adjudicators at the AOJ or the Board.  But without them, the medical expert providing the post-remand medical opinion may find it difficult to provide useful assistance.  

Secondly, according to the written transcript of the Travel Board hearing, the appellant appeared to respond affirmatively to questions, from the undersigned and from her representative, asking her whether any doctor had shared with her an opinion to the effect that there was problem with the treatment her husband received from the VA outpatient clinic and whether any doctor had reviewed the medical records and come to the conclusion that, if VA had ordered different tests, her husband could have been treated effectively.  There is no written medical opinion fitting this description in the file and it appears possible that the appellant may have had conversations with medical professions in which opinions like this were expressed, but that they were never reduced to writing and, thus, never provided to VA.  The Board finds that the appellant should be given the opportunity to submit a medical opinion from one of the medical professionals she mentioned at the hearing or any other evidence she believes may be helpful in establishing her claim.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send a letter to the appellant at the most recent address she has provided to VA.  Inform her that, according to the transcript of the January 2017 Travel Board hearing, she indicated that she had discussed the Veteran's medical treatment with various doctors and that one or more of those doctors told her that, in their opinion, there was a problem with the treatment the Veteran received from the VA outpatient clinic prior to his diagnosis with gastric stomach cancer and suggested to her that, if VA had ordered different tests to rule out stomach cancer, the Veteran could have been treated effectively.  Inform the appellant that there is no written medical opinion like this in the current claims file.  She should be invited to submit a written opinion from any medical professional.  The AOJ should allow a reasonable period of time for the appellant to respond to this letter.

2. The AOJ should make reasonable efforts to attempt to obtain the CT images (as opposed to the written report of the person interpreting the CT images, which is already part of the record) which were taken by VA medical personnel in September 2011 (the records indicate that the CT scan itself may have taken place on 9/9/2011 and that the subsequent written report was electronically signed on 9/12/2011).  These images should be added to the claims file.

3. After completing the development described in parts one and two of these instructions, send the contents of the entire claims file, to include a complete copy of this REMAND and any new information which has been obtained as a result of the development described in parts one and two, to a qualified physician or physicians.  If the September 2011 CT images are obtained, the AOJ should consider requesting an opinion from a qualified radiologist or other person with expertise in interpreting CT images.  

After completing his or her review of the claims file, the physician should provide a written opinion on whether it is at least as likely as not (50 percent probability or more) that the following propositions are true:

(A) That VA medical personnel failed to diagnose and/or treat the Veteran's gastric stomach cancer; 

(B) a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the Veteran's gastric stomach cancer and rendered treatment; and 

(C) the veteran suffered disability or death which probably would have been avoided if proper diagnosis and treatment had been rendered.  

In rendering the requested opinion, the physician or physicians must consider and discuss all pertinent medical evidence, particularly the VA chest CT scan taken between September 9 and 12 of 2011, a VA primary care note, dated August 8, 2011, which reports the Veteran's complaints of epigastric pain and a possible referral to a gastrointestinal specialist, and a VA specialty surgery consult and VA clinic nurse's note, both dated September 9, 2011, which indicate epigastric pain and a two-month history of chest wall tenderness, unrelieved by prior treatment.  

Finally, the opinion should specifically respond to the appellant's following contentions: (a) because of the length of time in which the Veteran experienced stomach pain in spite of unsuccessful treatment of his symptoms by the VA outpatient clinic, and because gastric cancer symptoms are similar to more routine diagnoses such as gastritis or peptic ulcer disease or GERD, a physician exercising reasonable skill or care would have arranged for an endoscopy, a referral to a GI specialist, or some other method to attempt to rule out gastric cancer as a potential cause of the Veteran's symptoms significantly earlier than mid-September of 2011; (b) that VA personnel interpreting the September 9, 2011 CT scan should have detected the presence of gastric cancer at that time or at least concluded that unknown substances were present in the Veteran's stomach which potentially could constitute a serious risk to the patient's health and therefore required prompt investigation using medical tests better suited to confirm the existence of cancer - such as the PET/CT scan and endoscopy which appear to have eventually detected the presence of cancer in this case.

If the examiner disagrees with either or both of these contentions, the examiner should thoroughly explain the reasons for his or her disagreement.

4. The AOJ must ensure that all of the examination reports requested above are in compliance with the directives of this remand.  If any report or opinion is deficient in any manner, the AOJ must implement corrective procedures at once.

5. After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, the appellant and her representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





